DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Applicant’s arguments, see pages 9-11, filed 02/08/2022, with respect to 35 U.S.C. 103 rejection of claims 1, 6, and 7 in view of Raychev et al. (US 2015/0168161 A1), and further in view of Myers et al. (US 10,444,763), Ikeda et al. (KR20140121780A), Frederic Bruneteau et al. (AU 200926427) have been fully considered and are persuasive. The rejection of claims 1, 6, and 7 has been withdrawn. 
With respect to the independent claims 1, 6, and 7, the prior art made of record fails to disclose, teach or suggest the features of 
“estimate a movable distance indicating a maximum distance in which the moving object has been able to move from a first time of measuring the first measurement point to a second time of measuring the second measurement point by assuming that the moving object has accelerated from a first speed that is measured when the moving object has located at the first position measurement point to a highest speed after the first time and decelerated from the highest speed to a second speed that is measured when the moving object has located at the second position measurement point until the second time; 
compare the movable distance and the moving cost of each combination of the first candidate locations and the second candidate locations and judge that the moving object has been able to move from the first candidate location to the second candidate location of a first combination in case that the moving cost of the first combination is less than the movable distance; and 
determine the second candidate location included in any one of the first combination in which the moving object has been able to move, as a position on the map where the moving object has located on the map with respect to the second position measurement point.”
These features, when considered with other features of claims 1, 6, and 7, render the independent claims, as well as their dependent claims, novel and non-obvious in view of prior art of record. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHI Q BUI whose telephone number is (571)272-3962. The examiner can normally be reached Monday - Friday: 8:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOI TRAN can be reached on 571-272-6919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/N.Q.B./Examiner, Art Unit 3664                                                                                                                                                                                                        /KHOI H TRAN/Supervisory Patent Examiner, Art Unit 3664